Opinion filed May 25, 2017




                                    In The

        Eleventh Court of Appeals
                                  ___________

                 Nos. 11-16-00283-CR & 11-16-00284-CR
                                  ___________

               VERNON RICHARD SANDERS, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                             Taylor County, Texas
                    Trial Court Cause Nos. 20179B & 20358B


                     MEMORANDUM OPINION
      Based upon an open plea of guilty in each cause, the trial court convicted
Vernon Richard Sanders of the second-degree felony offense of possession of
between four grams and two hundred grams of methamphetamine. Both offenses
were enhanced by a prior felony conviction, an allegation to which Appellant
pleaded true. The trial court held a hearing as to punishment, convicted Appellant
of the offenses, found the enhancement allegation to be true in each cause, and
assessed Appellant’s punishment at confinement for forty years for each offense—
to run concurrently. We dismiss the appeals.
         Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the records and applicable law and concludes that the appeals are frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, the
motion to withdraw, the reporter’s record, and the clerk’s record with respect to these
appeals. Counsel also advised Appellant of his right to review the records and file a
response to counsel’s brief. Appellant has not filed a response.1
         Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an Anders brief and
pro se response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are without merit
and should be dismissed. Schulman, 252 S.W.3d at 409.


         1
          This court granted Appellant thirty days in which to exercise his right to file a response to counsel’s
brief.


                                                        2
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
      We grant the motion to withdraw in each cause, and we dismiss the appeals.


                                                    PER CURIAM


May 25, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3